

116 S4909 IS: Native American Veteran Parity in Access to Care Today Act
U.S. Senate
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4909IN THE SENATE OF THE UNITED STATESNovember 18, 2020Mr. Tester (for himself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to prohibit the collection of a health care copayment by the Secretary of Veterans Affairs from a veteran who is a member of an Indian Tribe. 1.Short titleThis Act may be cited as the Native American Veteran Parity in Access to Care Today Act or the Native American Veteran PACT Act.2.Prohibition on collection of a health care copayment by the Secretary of Veterans Affairs from a veteran who is a member of an Indian Tribe(a)In generalSection 1730A of title 38, United States Code, is amended—(1)in the heading, by striking catastrophically disabled and inserting certain;(2)by inserting (a) Prohibition.— before Notwithstanding;(3)by striking a veteran who is catastrophically disabled, as defined by the Secretary, and inserting a covered veteran; and(4)by adding at the end the following new subsection:(b)Covered veteran definedIn this section, the term covered veteran means a veteran who—(1)is catastrophically disabled, as defined by the Secretary; or(2)is an Indian or urban Indian (as those terms are defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603))..(b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by striking the item relating to section 1730A and inserting the following new item: 1730A. Prohibition on collection of copayments from certain veterans..(c)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act.